t c memo united_states tax_court naren chaganti petitioner v commissioner of internal revenue respondent docket no filed date naren chaganti pro_se karen o myrick for respondent memorandum opinion paris judge on date petitioner filed a motion for partial summary_judgment pursuant to rule requesting the court find in his favor in mr chaganti filed an entry of appearance with the court to represent himself though his name is represented as narendra chaganti on his tax returns and the notice_of_deficiency mr chaganti apparently uses the name naren to practice law unless otherwise indicated section references are to the internal revenue continued regard to the following issues believed to be questions of law about which there exist no genuine issues of material fact whether petitioner was entitled to deduct business_expenses paid in previous years for tax years and when those expenses were actually reimbursed and whether petitioner was entitled to deduct court-ordered payments made in tax years and on date respondent filed a cross-motion for partial summary_judgment on the same issues also on date both petitioner and respondent filed objections to each other’s respective motions for partial summary_judgment on the basis of the following the court will grant respondent’s motion for partial summary_judgment in part and will deny it in part the court will deny petitioner’s motion for partial summary_judgment in full background some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and exhibits received in evidence are continued code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure incorporated herein by this reference petitioner resided in missouri at the time this petition was filed petitioner is a licensed attorney who has been providing legal services to clients since among these clients is petitioner’s brother’s business which is based in st louis missouri for all relevant years at issue petitioner was a cash_basis taxpayer in providing legal services to his brother’s business petitioner incurred and paid significant expenses for travel meals and incidentals petitioner and his brother also had an arrangement by which petitioner’s brother’s business would pay petitioner a per_diem expense reimbursement of dollar_figure per day for each day petitioner was in st louis performing services for the business petitioner was not immediately reimbursed for these expenses but rather was reimbursed periodically as the business could afford to do so from tax_year to petitioner paid significant expenses related to legal services provided to his brother’s business it is unclear whether petitioner reported or deducted these expenses on his federal_income_tax returns for the tax years in which he paid in all the tax years at issue petitioner reported his home address as being in town country mo a suburb of st louis mo and his business address as being in los angeles cal petitioner has not at this time made any showing as to why he was entitled to deduct travel_expenses related to legal services provided to his brother’s business in st louis them in tax years and petitioner received dollar_figure and dollar_figure respectively from his brother’s business as reimbursement for expenses accumulated from tax_year sec_2001 through in petitioner also began performing legal services on behalf of a plaintiff litigating in the u s district_court for the eastern district of missouri district_court on date petitioner was ordered to pay a dollar_figure fine for opposing counsel attorney’s fees and court reporter charges as a result of petitioner’s role in his client’s failure to appear at a deposition after failing to pay the fine as ordered petitioner was held in contempt by the district_court at a hearing on date and ordered to pay the dollar_figure on or before date the district_court stated that after that date it would impose a daily fine of dollar_figure until the sanction was paid despite being held in contempt petitioner did not pay the dollar_figure sanction until date during the remainder of the litigation petitioner engaged in behavior that the district_court deemed unnecessarily protracting and contentious the district_court ruled against petitioner’s client and for the defendant on a motion for summary_judgment in date petitioner as plaintiff’s counsel it is also unclear whether petitioner included these expenses in determining the net operating losses of dollar_figure dollar_figure and dollar_figure he reported on his federal_income_tax returns for tax years and respectively filed a motion to reconsider vacate and set_aside the judgment which was denied on date petitioner appealed the ruling to the u s court_of_appeals for the eighth circuit which affirmed the district court’s decision on date following the entry of judgment the defendant in the case filed a motion for attorney’s fees and bill of costs the defendant’s motion requested that petitioner as opposed to the plaintiff himself pay the excess attorney’s fees incurred as a result of petitioner’s bad faith unreasonable and vexatious multiplication of the proceedings on date the district_court granted this motion in part allowing the award of excess attorney’s fees of dollar_figure which it specifically attributed to petitioner’s misconduct the district_court ordered petitioner to pay that amount to opposing counsel and also ordered petitioner to pay to the clerk of the court a dollar_figure fee for late payment of the original dollar_figure fine petitioner paid these amounts on date petitioner did not timely file federal_income_tax returns for tax years and after respondent prepared substitutes for returns on date and date respectively petitioner eventually filed delinquent returns for this late fee was based on the dollar_figure daily fine multiplied by the days that passed between the court-ordered deadline of date and date the actual date that payment was received tax years and on date on these returns petitioner listed business_expenses of dollar_figure and dollar_figure for tax years and respectively described as prior years’ travel and per_diem expenses for tax_year petitioner also listed as a business_expense dollar_figure in court-ordered payments this amount was attributable to the dollar_figure fee for late payment of petitioner’s dollar_figure deposition fine plus the dollar_figure petitioner was ordered to pay for opposing counsel attorney’s fees on date respondent mailed to petitioner a notice_of_deficiency for tax years and the notice determined a deficiency in federal_income_tax for tax_year of dollar_figure as well as an addition_to_tax for failure to timely file under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure it also determined a deficiency in federal_income_tax for tax_year of dollar_figure as well as an addition_to_tax for failure to timely file under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the determination in part was due to respondent’s finding that petitioner was not entitled to deduct prior years’ business_expense per_diem payments and court-ordered payments as business_expenses for tax years and on date petitioner timely filed a petition in this court for review of respondent’s determination discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment only if there are no genuine disputes of material fact 85_tc_527 the moving party must prove that no genuine disputes of material fact exist and that he is entitled to judgment as a matter of law 115_tc_554 100_tc_32 in deciding whether to grant summary_judgment the court considers the facts and any inferences drawn from the facts in the light most favorable to the nonmoving party naftel v commissioner t c pincite both petitioner and respondent have filed motions for partial summary_judgment because neither party contends that there are any genuine disputes of material fact with respect to the above-stated issues the court must evaluate which party is entitled to summary_judgment on those issues as a matter of law prior year per_diem payments sec_461 requires a taxpayer to deduct expenses in the year required under his method_of_accounting a cash_basis taxpayer generally must deduct his expenses in the year that payment of those expenses takes place 104_tc_518 reynolds v commissioner tcmemo_2000_20 aff’d 296_f3d_607 7th cir sec_1_461-1 income_tax regs petitioner admits that he incurred and paid the expenses relating to his brother’s business during tax_year sec_2001 through petitioner argues only that he complied with sec_461 by deducting the per_diem expenses in the year the reimbursements were paid to him petitioner’s argument reflects a semantic misunderstanding the law is clear that for a cash_basis taxpayer the deduction generally must be taken in the year the expense is actually paid_by the taxpayer see reynolds v commissioner tcmemo_2000_20 petitioner has failed to point out any exception in the code that would exclude him from the general_rule accordingly petitioner was not entitled to deductions for tax years and for reimbursements related to business_expenses paid in prior years sec_6214 empowers the court to consider net_operating_loss nol carryforwards and carrybacks in determining the correct amount of tax for the years at issue see 99_tc_121 95_tc_257 61_tc_436 aff’d without published it should be noted that this determination reflects the court’s findings with respect to the timing of the deductions only and not the veracity of the expenses themselves opinion 510_f2d_970 3d cir petitioner has not yet shown whether he included the above-discussed expenses in determining his nols for tax years and the inclusion of these expenses in petitioner’s nols for those years and the veracity of the expenses themselves are questions of material fact that must be addressed in determining the applicability of petitioner’s nols to the years at issue accordingly the court will not make any decisions as to those issues at this time court-ordered payments the court-ordered payments petitioner made during tax years and consisted of three separate fines the first was the dollar_figure petitioner was ordered to pay in reimbursement of deposition fees and opposing counsel attorney’s fees for failure to present a client at a deposition the second was the dollar_figure imposed on petitioner as a fee for failure to timely pay the dollar_figure fine once held in contempt the last was the dollar_figure petitioner was ordered to pay pursuant to u s c sec as opposing counsel attorney’s fees attributable to petitioner’s unreasonable protraction of the litigation sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 however disallows a deduction for fines_or_penalties paid to a government or a governmental agency for the violation of any law disallowance under sec_162 is not limited to criminal fines and penalties 80_tc_804 it is clear that the dollar_figure fine imposed on petitioner for failure to pay that sanction was for the violation of his duties as an officer of the court in being held in contempt and failing to timely pay the dollar_figure sanction this amount was paid to the clerk of the court for the district_court a governmental agency responsible for collecting such fines and penalties accordingly petitioner is not entitled to deduct the dollar_figure sanction as an ordinary and necessary business_expense for tax_year the remaining two sanctions while court ordered were not paid to a government or governmental agency but rather to opposing counsel sec_162 sets forth dual requirements that to be deductible an expense must be both ordinary and necessary an ordinary_expense is one that is common and acceptable in the taxpayer’s particular business 290_us_111 a necessary expense is an expense that is appropriate and the court refrains at this time from engaging in an analysis of whether such payments could be considered constructively paid to a government or governmental agency for the purposes of sec_162 with respect to the dollar_figure sanction issued under u s c sec the analysis below renders this question moot with respect to the dollar_figure sanction which for reasons discussed below presents a genuine dispute of material fact this question will be decided at a later time helpful in carrying on the taxpayer’s trade_or_business 82_tc_538 petitioner was ordered to pay a dollar_figure sanction for reimbursement of deposition fees and opposing counsel attorney’s fees for failure to present a client at a deposition it is clear that it may be ordinary and necessary to a taxpayer’s practice of law to hold depositions and that such expenses may be deductible under sec_162 petitioner argues that it was ordinary and necessary to his practice to keep his client from appearing at the scheduled deposition because due to some unforeseen circumstance he felt it was in his client’s best interest petitioner has yet to present evidence in support of this assertion unlike the sanction imposed under u s c sec discussed below it is unknown at this time under which statute petitioner was ordered to pay the dollar_figure sanction to opposing counsel it is similarly unknown what criteria were required to impose this sanction and whether such an imposition in and of itself would indicate that the expense was not ordinary or necessary to the practice of law taken in a light most favorable to each nonmoving party in these cross-motions for summary_judgment a genuine dispute of material fact exists accordingly neither petitioner nor respondent is entitled to summary_judgment at this time with regard to the deductibility of the dollar_figure sanction petitioner was ordered to pay the remaining dollar_figure fine as a result of what was found to be his willful and unreasonable protraction of the litigation the district_court found petitioner liable under u s c sec which states that a ny attorney or other person admitted to conduct cases in any court of the united_states who so multiplies the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy personally the excess costs expenses and attorney’s fees reasonably incurred because of such conduct the district_court then engaged in a lengthy itemized analysis to separate the amount of opposing counsel attorney’s fees that could be directly attributed to petitioner’s improper conduct from those which would be reasonably typical to the practice of law the court finds that the mere fact that petitioner was ordered to pay opposing counsel attorney’s fees under u s c sec demonstrates that those amounts were not ordinary and necessary to the practice of law the district court’s further analysis in removing the amounts attributable to typical legal expenses confirms that the remaining dollar_figure that petitioner was ordered to pay was not common to the practice of law nor was it appropriate or helpful to his the district_court found that of the dollar_figure in opposing counsel attorney’s fees dollar_figure was attributable to petitioner’s improper conduct business accordingly petitioner is not entitled to deduct the dollar_figure fine levied against him under u s c sec as an ordinary and necessary business_expense for tax_year to reflect the foregoing an appropriate order will be issued
